DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2021 and 04/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (an abstract idea) without significantly more. The following is Examiner’s analysis of the claimed invention under the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG).
STEP 1 Is the claim to a Process, Machine, Manufacture or Composition of matter? Claims 1 and 18 (and dependent claims 2-11 and 19-20) recite a method (process) and claim 12 (and dependent claims 13-17) recite a system (machine).
STEP2A Prong one: Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? Regarding independent claims 1, 12, 18 and their dependent claims, they  recite the steps of “analyzing health data to determine that the health data satisfies a health standard; determining that the user has authorization to enter the access-controlled location” (claims 1 and 12), “determining, based on the location data, that the user has not entered into a zone of elevated infection risk for a disease within an evaluation time frame; determining that the user satisfies a first organizational standard for the evaluation time frame; transmitting the notification indicating authorization of the user to access the access-controlled location” (claim 18), “the sensing location is outside of at least one building that falls within the access-controlled location” (claims 2 and 13), “the time frame corresponds to a travel time from the sensing location to the access-controlled location” (claims 4 and 14), “determining that the user has authorization to enter the access-controlled location, further comprises determining, based on the location data, that the user has not entered into a zone of elevated infection risk for a disease” (claim 8), “analyzing the health data to determine that the health data satisfies a second organization standard” (claim 19), which fall within the “Mental Processes” 2019 PEG grouping as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Each of the steps, such as analyzing health data captured at a sensing location and/or location data, determining that the user has authorization to enter the access-controlled location based on the satisfaction of the organization standard, is a form of mental processes, therefore, the claimed limitations fall within the mental processes.
STEP2A Prong two: Does the Claim Recite Additional Elements That Integrate the Judicial Exception into a Practical Application? Claims 1 (and 12) and 18 do not recite additional elements that integrate the abstract idea into a practical application. claim 1 recites “analyzing health data captured at a sensing location to determine that the health data satisfies a health standard; determining that user has authorization to enter the access-controlled location” and claim 18 recites “receiving location data of a user from a mobile device; determining, based on the location data, that the user has not entered into a zone of elevated infection risk; transmitting the notification indicating authorization to access the access-controlled location”, which adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
STEP 2B Does the Claim Recite Additional Elements That Amount to Significantly More Than the Judicial Exception? Claims 1 (and 12) and 18 do not recite additional elements that integrate the abstract idea into a practical application. Claims 2-11, 13-17 and 19-20 recite additional conditions of capturing and analyzing health data along with location data to confirm that the health data is captured at the sensing location, which adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  Thus, the additionally recited limitations individually or in combination as a whole in claims 1-20 fail to amount to significantly more than the abstract idea.

Therefore, claims 1-20 are not directed to patent-eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and  9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kocher et al., US-11170894-B1 (hereinafter “Kocher ‘894”).
Per claim 1 (independent):
Kocher ‘894 discloses: A method for providing access to an access-controlled location comprising: ([Col. 9], ll. 21-47, An exemplary embodiment of the ATM (Access and Temperature Monitoring) system overcomes the deficiencies of prior-art methods for vetting the identity and state-of-health of persons seeking entry into areas of restricted access (an access-controlled location).): 
analyzing health data corresponding to a user to determine that the health data satisfies a health standard for an organization controlling the access-controlled location and
(FIG. 2, [Col. 11], ll. 13-65, the ATMs' database 13 (including a health standard) … evaluating the state-of-health of the individual (analyzing health data corresponding to a user) seeking access to a facility contingent on the individual's baseline medical condition … the individual's name or identification number 42 … The date/time information 43 … The organization and location 44 … the goal is to detect abnormal medical conditions (satisfies a health standard or not) in order to prevent the spread to others and provide medical attention to those with abnormal or worsening medical conditions … The normal temperature (health data) of an individual for a particular sensor device and a particular measurement area (item 45) … the alert threshold 47 (health data). When this alert threshold is exceeded, the person needs to see a doctor; [Col. 13], ll. 10-27, The value of a database populated with the individuals of an organization (an organization) such as a business or school.);
the health data was captured at a sensing location offsite from the access-controlled location ([Col. 9], ll. 21-47, An exemplary embodiment of the ATM system records health data collected at multiple visits (the health data was captured at multiple locations) to access entry points to enable establishment of normal health parameters as a function of time … tracking or prediction of the spread of illness in a geographic area; FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 at specific locations 54 (multiple locations) will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility; Note that item 54 of FIG. 5 shows that a user visits multiple buildings where the user’s temperature is measured at each building in order of time. In this case, assuming that the BLD.A of the final row in the table is the access-controlled location, the user’s temperature has been continually recorded in the multiple buildings such as BLD.26 or 35, i.e. at a sensing location offsite from the access-controlled location, before reaching the BLD. A.);
determining that the user has authorization from the organization to enter the access­controlled location; and authorizing the user to enter the access-controlled location
(FIG. 3, [Col. 12], ll. 30-64, The individual seeking access 12 presents the identification biometric or token … If the individual's 12 identity is found in the database 16 … The alert criteria 17 for the individual is extracted from the database 13 for comparison against the measurement of the screening medical sensor 6 … If the precision measurement 23 is under the alert limit 24, the individual would be allowed access (authorizing the user to enter the access-controlled location) … If the individual is over the limit 26, the individual would not be allowed access, all data logged, management alerted, and the individual would be referred to medical personnel 27.).

Per claim 2 (dependent on claim 1):
Kocher ‘894 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 1, wherein the sensing location is outside of at least one building that falls within the access-controlled location (FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 at specific locations 54 (multiple sensing locations) will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility; Note that item 54 of FIG. 5 shows that a user visits multiple buildings where the user’s temperature is measured at each building in order of time. In this case, assuming that the BLD.A of the final row in the table is the access-controlled location, the user’s temperature has been continually recorded in the multiple buildings such as BLD.26 or 35, i.e. outside of at least one building, before reaching the BLD. A.).

Per claim 3 (dependent on claim 1):
Kocher ‘894 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 1, wherein the authorization is valid for a time frame (FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 at specific locations 54 will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility; Note that in FIG. 5, the authorization for the individual to enter the buildings are valid until 03/12/0900 (for a time frame) in BLD.53 since the individual has been alerted to go over the measured threshold at 03/13/0837 in BLD.A.).

Per claim 4 (dependent on claim 3):
Kocher ‘894 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 3, wherein the time frame corresponds to a travel time from the sensing location to the access-controlled location (FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 (on which a travel time can be calculated) at specific locations 54 (the sensing location) will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility (the access-controlled location).).

Per claim 5 (dependent on claim 1):
Kocher ‘894 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 1, further comprising transmitting a notification to the user regarding the authorization (FIG. 1, [Col. 10], ll. 27-66, The computer 3 will compare the measurement data to the alert limit provided in the database for the identified individual. The results will be transmitted to the medical condition light 9 and displayed if under the minimum allowed temperature threshold or over the maximum allowed threshold (indicating authorization). The medical condition status indicator 9 includes … SMS (a notification to the user).).

Per claim 9 (dependent on claim 1):
Kocher ‘894 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 1, further comprising analyzing identification data corresponding to the user, wherein the identification data is captured at, and transmitted from, the sensing location with the health data, and (FIG. 3, [Col. 12], ll. 30-64, The individual (the user) seeking access 12 presents the identification biometric or token (identification data) … If the individual's 12 identity is found in the database 16 … The alert criteria 17 for the individual is extracted from the database 13 for comparison against the measurement (the health data) of the screening medical sensor 6; Note that the individual seeking an access to multiple buildings would have their identification biometric captured and temperature measured in each building (the sensing location) for being transmitted to be analyzed if their corresponding identity is found (See FIG. 5).);
the identification data is used to determine that the health data belongs to the user and that the user is authorized by the organization to enter the access-controlled location (FIG. 3, [Col. 12], ll. 30-64, The individual seeking access 12 presents the identification biometric or token (the identification data) … If the individual's 12 identity is found in the database 16 (to confirm that the measurement belongs to the individual) … The alert criteria 17 for the individual is extracted from the database 13 for comparison against the measurement of the screening medical sensor 6 … If the precision measurement 23 is under the alert limit 24, the individual would be allowed access (authorizing the user to enter the access-controlled location) … If the individual is over the limit 26, the individual would not be allowed access, all data logged, management alerted, and the individual would be referred to medical personnel 27.).

Per claim 10 (dependent on claim 1):
Kocher ‘894 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 1, wherein the health data indicates at least one of a febrile condition, a loss of a sense of taste, a loss of a sense of smell, or a pulse oxidation of the user (FIG. 2, [Col. 11], ll. 13-65, the ATMs' database 13 … evaluating the state-of-health of the individual seeking access to a facility contingent on the individual's baseline medical condition … The normal temperature (health data; a febrile condition) of an individual for a particular sensor device and a particular measurement area (item 45) … the alert threshold 47 (health data).).

Per claim 11 (dependent on claim 1):
Kocher ‘894 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 12 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 13 (dependent on claim 12):
Kocher ‘894 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 14 (dependent on claim 12):
Kocher ‘894 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 12, wherein the authorization is valid for a time frame (FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 at specific locations 54 will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility; Note that in FIG. 5, the authorization for the individual to enter the buildings are valid until 03/12/0900 (for a time frame) in BLD.53 since the individual has been alerted to go over the measured threshold at 03/13/0837 in BLD.A.);
wherein the time frame corresponds to a travel time from the sensing location to the access-controlled location (FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 (on which a travel time can be calculated) at specific locations 54 (the sensing location) will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility (the access-controlled location).).

Per claim 15 (dependent on claim 12):
Kocher ‘894 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher ‘894 in view of Choiniere et al., US-20190303553-A1 (hereinafter “Choiniere ‘553”).
Per claim 6 (dependent on claim 1):
Kocher ‘894 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 1, wherein the sensing location is determined based on location data transmitted with the health data (FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 at specific locations 54 (location data) will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility … the individual's normal medical standard 59 and the current measured medical condition 60 (health data) is provided to the ACC for rapid professional analysis; Note that the sensing location is determined based on the specific location data 54 that is transmitted along with the medical condition 60 to the ACC.).

Kocher ‘894 does not disclose “a user device” transmitting “location data transmitted with the health data” but Choiniere ‘553 discloses: the user location is determined based on location data transmitted with the health data from a user device (FIG. 2, [0046], executing the multifactor authentication process comprises receiving a new behavioral Profile 126 (the health data; heart rate, blood pressure etc.; see [0023]) from one of the detected devices 130 (a user device) … The authentication engine 116 compares the biometric signal from the received behavioral profile 126 with a biometric signal in a previously stored behavioral profile 126 linked with the user 102 in the terminal 104; [0047], the authentication engine 104 may request and use a global positioning system (GPS) location (location data) from one of the devices 130 to determine the current location of the user 102.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kocher ‘894 with the transmission of location data along with the behavioral profile as taught by Choiniere ‘553 because it would improve data access control and information security for the system since it does not rely on static authentication requirements. Instead, a data access control system is able to dynamically adjust authentication requirements based on different conditions [0006]. Additionally, Choiniere ‘553 is analogous to the claimed invention because it teaches the data access control system providing data access control by using the terminal to implement a multi-device multifactor authentication process to authenticate a user [0013].

Per claim 7 (dependent on claim 6):
Kocher ‘894 in view of Choiniere ‘553 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 6, further comprising analyzing the location data transmitted with the health data to confirm that the health data was captured at the sensing location (FIG. 5, [Col. 13], ll. 47 – [Col. 14], ll.11, Monitoring the ATMs entry Date/Time group 55 at specific locations 54 (location data) will show a pattern of the individual's good health. When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility … the individual's normal medical standard 59 and the current measured medical condition 60 (health data) is provided to the ACC for rapid professional analysis … The medical expert can look at (analyzing) all the medical sensing data (the health data) from the individual's immediate previous locations 62 to see if the medical condition was acquired at the location, i.e. confirm that the health data was captured at the sensing location.).

Per claim 16 (dependent on claim 12):
Kocher ‘894 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 17 (dependent on claim 16):
Kocher ‘894 in view of Choiniere ‘553 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher ‘894 in view of Choiniere ‘553 and Schubert et al., US-20190252078-A1 (hereinafter “Schubert ‘078”).
Per claim 8 (dependent on claim 6):
Kocher ‘894 in view of Choiniere ‘553 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference.
Kocher ‘894 discloses: The method of claim 6, wherein determining that the user has authorization from the organization to enter the access-controlled location (FIG. 3, [Col. 12], ll. 30-64, The individual seeking access 12 presents the identification biometric or token … If the individual's 12 identity is found in the database 16 … The alert criteria 17 for the individual is extracted from the database 13 for comparison against the measurement of the screening medical sensor 6 … If the precision measurement 23 is under the alert limit 24, the individual would be allowed access (the user has authorization from the organization to enter the access-controlled location) … If the individual is over the limit 26, the individual would not be allowed access, all data logged, management alerted, and the individual would be referred to medical personnel 27.).

 Kocher ‘894 in view of Choiniere ‘553 does not disclose but Schubert ‘078 discloses: further comprises determining, based on the location data, that the user has not entered into a zone of elevated infection risk for a disease within an evaluation time frame ([0005], The system can determine exposure levels for individual users by correlating location data of the individual users with location data of the users in the potentially contagious subset. For example, a user whose location (based on the location data) is correlated to that of a potentially contagious user within a specified timeframe (within an evaluation time frame) has likely been exposed to the contagion. The system can determine an exposure level for each individual based on the number of times that the individual has crossed paths with a potentially contagious user and the length of each exposure. The system can predict a likelihood that each individual user will become ill based on their exposure level; Note that it is highly likely that the user has not entered into a zone of elevated infection risk for a disease if the location of the user is not much crossed with the location of potentially contagious users.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kocher ‘894 in view of Choiniere ‘553 with the prediction of a likelihood that each user becomes ill or not based on the comparisons of each user’s location data with location data of the users in the potentially contagious subset as taught by Schubert ‘078 because it would effectively predict the spread of a disease at an individual-to-individual level by correlating location data associated with members of the population who have been exposed to the potential contagion carriers [0003]. Additionally, Schubert ‘078 is analogous to the claimed invention because it teaches the system for predicting the spread of contagions including user devices and contagion tracking engine [FIG. 1].

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher ‘894 in view of Schubert et al., US-20190252078-A1 (hereinafter “Schubert ‘078”).
Per claim 18 (independent):
Kocher ‘894 discloses: A method for providing access to an access-controlled location comprising: ([Col. 9], ll. 21-47, An exemplary embodiment of the ATM (Access and Temperature Monitoring) system overcomes the deficiencies of prior-art methods for vetting the identity and state-of-health of persons seeking entry into areas of restricted access (an access-controlled location).);
determining that the user satisfies a first organizational standard for the evaluation time frame (FIG. 2, [Col. 11], ll. 13-65, the ATMs' database 13 (including a first organizational standard) … evaluating the state-of-health of the individual seeking access to a facility contingent on the individual's baseline medical condition … the individual's name or identification number 42 … The date/time information 43 … The organization and location 44 … The normal temperature (the first organizational standard) of an individual for a particular sensor device and a particular measurement area (item 45) … the alert threshold 47 (the first organizational standard). When this alert threshold is exceeded, the person needs to see a doctor; FIG. 5, [Col. 13], ll. 47-57, Monitoring the ATMs entry Date/Time group 55 at specific locations 54 will show a pattern of the individual's good health (satisfies the first organizational standard). When the individual's health condition changes and he/she enters an ATMs monitored portal, he will be detected and a medical alert 56 along with the type of medical alert 57 is provided to the facility; Note that item 55 of FIG. 5 indicates the time when a user visits multiple buildings where the user’s temperature is measured at each building in order of time. In this case, the user arrives at BLD.A on 03/13/0837 sometime after 03/12/0900 in BLD.35, so the difference between these time stamps would be regarded as the evaluation time frame.);
transmitting a notification to the mobile device, the notification indicating authorization of the user to access the access-controlled location (FIG. 1, [Col. 10], ll. 27-66, The computer 3 will compare the measurement data to the alert limit provided in the database for the identified individual. The results will be transmitted to the medical condition light 9 and displayed if under the minimum allowed temperature threshold or over the maximum allowed threshold (indicating authorization of the user to access the access-controlled location). The medical condition status indicator 9 includes … SMS (a notification to the mobile device).).

Kocher ‘894 does not disclose but Schubert ‘078 discloses: receiving location data of a user from a mobile device associated with the user (FIG. 1, [0027], predicting the spread of contagions. The system 100 includes a server system 102 in communication with a plurality of user devices 106a-106n, 106s (collectively 106; a mobile device associated with the user); [0037], Contagion tracking engine 120 obtains user location data 132 … GPS data, WiFi location data, or cellular location data (location data) … can obtain user location data from user computing devices 106 (e.g., mobile devices).);
determining, based on the location data, that the user has not entered into a zone of elevated infection risk for a disease within an evaluation time frame
([0005], The system can determine exposure levels for individual users by correlating location data of the individual users with location data of the users in the potentially contagious subset. For example, a user whose location (based on the location data) is correlated to that of a potentially contagious user within a specified timeframe (within an evaluation time frame) has likely been exposed to the contagion. The system can determine an exposure level for each individual based on the number of times that the individual has crossed paths with a potentially contagious user and the length of each exposure. The system can predict a likelihood that each individual user will become ill based on their exposure level; Note that it is highly likely that the user has not entered into a zone of elevated infection risk if the location of the user is not much crossed with the location of potentially contagious users.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kocher ‘894 with the prediction of a likelihood that each user becomes ill or not based on the comparisons of each user’s location data with location data of the users in the potentially contagious subset as taught by Schubert ‘078 because it would effectively predict the spread of a disease at an individual-to-individual level by correlating location data associated with members of the population who have been expose to the potential contagion carriers [0003]. 

Per claim 20 (dependent on claim 18):
Kocher ‘894 in view of Schubert ‘078 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
Kocher ‘894 does not disclose but Schubert ‘078 discloses: The method of claim 18, wherein the zone of elevated infection risk is determined by location data confirming that the user is present within a location with a prevalence of a first disease and ([0005], The system can determine exposure levels for individual users by correlating location data (location data) of the individual users with location data (a location with a prevalence of a first disease) of the users in the potentially contagious subset. For example, a user whose location is correlated to that of a potentially contagious user within a specified timeframe (the evaluation time) has likely been exposed to the contagion. The system can determine an exposure level for each individual based on the number of times that the individual has crossed paths with a potentially contagious user and the length of each exposure. The system can predict a likelihood that each individual user will become ill based on their exposure level; Note that it is highly likely that the user has entered into the zone of elevated infection risk if the location of the user is much crossed with the location of potentially contagious users.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kocher ‘894 with the prediction of a likelihood that each user becomes ill or not based on the comparisons of each user’s location data with location data of the users in the potentially contagious subset as taught by Schubert ‘078 because it would effectively predict the spread of a disease at an individual-to-individual level by correlating location data associated with members of the population who have been exposed to the potential contagion carriers [0003].

Schubert ‘078 further discloses: the evaluation time frame is less than an incubation period for the disease ([0047], the threshold exposure value for determine whether a single individual will become ill due to exposure to potentially infected users may be set such that users can be notified within an incubation period of the illness (less than an incubation period for the disease), thereby, permitting users to take preventative actions (e.g., getting a vaccination, taking immune system boosting vitamins, etc.).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kocher ‘894 with the notifications of potentially infected users within an incubation period of the illness based on the threshold exposure value calculated by location data of individual users as taught by Schubert ‘078 because it would permit users to take preventative actions [0047]. 

Allowable Subject Matter
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to traverse the 101 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499